COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-19-00117-CV
                                                 §
 ABRAMS-KIEWIT JOINT                                        AN ORIGINAL PROCEEDING
 VENTURE,                                        §
                                                                    IN MANDAMUS
 RELATOR.                                        §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable M. Sue Kurita, Judge of the County Court at Law No. 6 of El Paso, Texas and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 8TH DAY OF MAY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.